                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 03, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
                                              §
VS.                                           §   CRIMINAL NO. H-11-165-5
                                              §
                                              §
                                              §
NATHANIEL GORDON III                          §

                                        ORDER

      Nathaniel Gordon, III filed a letter motion for early release from his supervised release

period. (Docket Entry No. 569). Mr. Gordon has served three and a half years of a five year

term. He has been compliant during supervised release and has made significant payments

to the restitution imposed against him. The court grants the motion. Supervised release is

terminated.

              SIGNED on March 3, 2020, at Houston, Texas.

                                            ______________________________________
                                                       Lee H. Rosenthal
                                                 Chief United States District Judge
